Name: Commission Regulation (EC) NoÃ 1853/2005 of 14 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 15.11.2005 EN Official Journal of the European Union L 297/1 COMMISSION REGULATION (EC) No 1853/2005 of 14 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 14 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 64,3 096 36,8 204 47,6 999 49,6 0707 00 05 052 110,6 204 23,8 999 67,2 0709 90 70 052 109,0 204 95,7 999 102,4 0805 20 10 204 60,0 999 60,0 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 62,7 624 88,6 999 75,7 0805 50 10 052 64,0 388 68,2 999 66,1 0806 10 10 052 118,3 400 246,4 508 267,3 624 162,5 720 99,7 999 178,8 0808 10 80 388 107,2 400 105,4 404 142,5 512 131,2 720 26,7 800 165,3 999 113,1 0808 20 50 052 102,4 720 56,5 999 79,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.